                                          Case 5:19-cv-07547-SVK Document 33 Filed 08/24/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRACY HANKINS,                                   Case No. 19-cv-07547-SVK
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING IN PART THE
                                   9             v.                                       PARTIES' STIPULATION AND
                                                                                          REQUEST TO CONTINUE DATES IN
                                  10     CALIX, INC.,                                     INITIAL CASE MANAGEMENT
                                                                                          ORDER AND DEADLINE FOR
                                  11                    Defendant.                        COMPLETION OF MEDIATION
                                  12                                                      Re: Dkt. No. 32
Northern District of California
 United States District Court




                                  13

                                  14          The Parties request an extension of the case schedule, citing new counsel coming on board
                                  15   on August 14, 2020. Dkt. 32. The Court finds there is good cause for a modest extension of certain
                                  16   deadlines. The Court cannot adopt the Parties’ proposed schedule as it does not allow adequate time
                                  17   between the hearing of a summary judgment motion and pretrial filings. Accordingly, the prior
                                  18   mediation completion date of September 20, 2020 is vacated. Mediation shall be completed by
                                  19   October 30, 2020. The dates in the Initial Case Management Order are amended as follows:
                                  20

                                  21       Scheduled Event                                Date
                                  22       Close of Fact Discovery                        October 14, 2020
                                  23       Further Case Management Conference             November 17, 2020 at 9:30 a.m.
                                  24                                                      Statement due: November 10, 2020
                                  25       Opening Expert Disclosures                     November 11, 2020
                                  26       Rebuttal Expert Disclosures                    November 30, 2020
                                  27       Close of Expert Discovery                      December 18, 2020
                                  28       Dispositive Motion Filing Deadline             January 15, 2021
                                          Case 5:19-cv-07547-SVK Document 33 Filed 08/24/20 Page 2 of 2




                                   1       Last Day to Hear Dispositive Motions       February 23, 2021
                                   2       Final Pretrial Conference                  April 15, 2021
                                   3                                                  Filing dates: April 1, 2021
                                   4                                                                April 8, 2021
                                   5       Trial                                      May 3, 2021
                                   6         SO ORDERED.
                                   7   Dated: August 24, 2020
                                   8
                                   9

                                  10                                                          SUSAN VAN KEULEN
                                                                                              United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  2
